The Chief Justice
delivered the opinion of the court.
One of the complainants, who was jointly interested with the others in the bond for the land, to obtain the title to which, this bill was filed, having died pending the suit, it was erroneous for the other complainants to proceed to obtain a decree without having previously revived the suit in the names of the heirs of the deceased complainant.
The decree must be reversed with costs, and the cause be remanded for new proceedings to be had not inconsistent with this opinion.